      Case 1:19-cv-11864-PGG-BCM Document 46 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          11/16/20
THEODORE HARPER,
              Plaintiff,                          19-CV-11864 (PGG) (BCM)
       -against-                                  ORDER
NATIONAL RAILROAD PASSENGER
CORPORATION, et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court conducted a telephonic discovery conference on November 16, 2020. For the

reasons stated on the record during the conference, it is hereby ORDERED that:

   1. No later than November 17, 2020, defendants shall serve an amended summons on third-
      party GCCOM Construction Company, Inc. (GCCOM), containing plaintiff's counsel's
      correct address.

   2. No later than December 2, 2020, plaintiff shall provide to defendants:

          a. New medical authorizations that are signed by plaintiff himself or, in the
             alternative, signed by counsel and accompanied by a power of attorney naming
             that counsel;

          b. A new authorization to the workers' compensation board that is signed by plaintiff
             himself or, in the alternative, signed by counsel and accompanied by a power of
             attorney naming that counsel;

          c. Plaintiff's signed verification of his interrogatory responses, pursuant to Fed. R.
             Civ. P. 33(b)(5);

          d. To the extent required, any additional medical authorizations to providers of
             plaintiff's diagnostic records that are signed by plaintiff himself or, in the
             alternative, signed by counsel and accompanied by a power of attorney naming
             that counsel;

          e. All additional hard-copy medical records in plaintiff's possession;

          f. Any photographs, videos, or other visual evidence of plaintiff's injuries and/or the
             accident site, or, in the alternative, a supplemental response to defendants' notice
             to produce confirming that, after a reasonably diligent investigation, no such
             evidence was found; and
     Case 1:19-cv-11864-PGG-BCM Document 46 Filed 11/16/20 Page 2 of 2




         g. Plaintiff's Employee Claim (C-3) form filed with the Workers' Compensation
            Board and any accident report made to plaintiff's employer or, in the alternative, a
            supplemental response to defendants' notice to produce confirming that, after a
            reasonably diligent investigation, no such evidence was found.

   3. The parties' discovery schedule is hereby EXTENDED as follows:

         a. Plaintiff's deposition shall take place on or before February 15, 2021;

         b. Depositions of witnesses associated with defendants or third-party defendant
            GCCOM shall take place on or before March 15, 2021;

         c. All remaining fact discovery shall be completed no later than April 15, 2021;

         d. Any independent medical examination of plaintiff by defendants' medical experts
            shall be completed no later than May 14, 2021.

      The Clerk of Court is respectfully directed to close the letter-motion at Dkt. No. 40.

Dated: New York, New York
       November 16, 2020                    SO ORDERED.


                                            ______________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
